Title: From Benjamin Franklin to Jonathan Williams, Jr., 19 July 1780
From: Franklin, Benjamin
To: Williams, Jonathan Jr.


Passy July 19. 1780.
I have already given you Powers to freight a Ship to carry out the public Stores & I now confirm them. If you agree with Mr. de Chaumont for the Breton or other large Ship to pay the Freight in France, you may draw on me for the amount of it. I approve of Mr de Chaumont’s proposition for the Cloathing he has at Nantes & authorize you to accept it. As soon as you have made out the Invoices let me know the amount that I may draw my Bills on Congress for the same.— If Mr Schweighauser should have anything for the public ready to ship when you load the Ship you may freight, and there should be sufficient Room without excluding any part of the other Stores you will on his Application permit him to embark what he may have to send.
For any other Matter relative the Business I have intrusted you with I refer to your own judgment & rely on your best Exertions for the public Good.
Mr Williams.
 
Notation in Franklin’s hand: BF to J. Williams July 19. 1780 Approbation of M. Chaumont’s Proposition to sell Cloth, & authorizing [?] to accept of it.
